F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                       September 2, 2005
                                TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                              Clerk

 UNITED STATES OF AMERICA,

               Plaintiff-Appellee,                       No. 04-2343
          v.                                       District of New Mexico
 JOSE ALFREDO VARELA-ORTIZ,                        (D.C. No. CR-02-1719)

               Defendant-Appellant.


                           ORDER AND JUDGMENT *


Before SEYMOUR, HARTZ, and McCONNELL, Circuit Judges.


      Jose Varela-Ortiz, a Mexican citizen, pled guilty to illegally re-entering the

United States after deportation and was sentenced to 46 months in prison.

Additionally, the district court imposed a 6-month sentence, to run concurrently

with the 46-month sentence, for violation of supervised release. Mr. Varela-Ortiz


      *
         After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination
of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). This case is
therefore submitted without oral argument.    This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
appeals both components of his sentence. Counsel for Mr. Varela-Ortiz filed an

Anders brief, requesting to withdraw from the case. Because we find that neither

Mr. Ortiz nor his counsel raise any non-frivolous issues on appeal, we grant

counsel’s motion to withdraw and dismiss the appeal.

                      Factual and Procedural Background

      In 2002, Mr. Varela-Ortiz pled guilty to possession with intent to distribute

less than 500 grams of a mixture or substance containing a detectable amount of

cocaine, and aiding and abetting the same, in violation of 21 U.S.C. §§ 841(a)(1)

and (b)(1)(C), and 18 U.S.C. § 2. He was sentenced to 18 months in prison,

followed by 3 years of supervised release. On June 5, 2004, Mr. Varela-Ortiz was

arrested and charged with illegal re-entry after deportation, to which he pled

guilty on July 21, 2004. At the sentencing hearing, the district court adopted the

pre-sentence report (“PER”) and sentenced Mr. Varela-Ortiz at the bottom of the

recommended Guidelines range, to 46 months in prison. The district court also

sentenced him to 6 months in prison for violating his supervised release, to run

concurrently with the 46-month sentence.

      On appeal, counsel for Mr. Varela-Ortiz filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), and moved to withdraw as counsel. If counsel

conscientiously examines a case and determines that any appeal would be wholly

frivolous, Anders authorizes counsel to so advise the court and request permission


                                        -2-
to withdraw. Id. at 744. Counsel must submit a brief to both the appellate court

and the client pointing to anything in the record that would potentially present an

appealable issue. Id. The client may then choose to offer any argument to the

court. Id. If the court, upon completely examining the record, determines that the

appeal is in fact frivolous, it may grant counsel’s request to withdraw and dismiss

the appeal. Id. In the present case, counsel, acting pursuant to Anders, provided

Mr. Varela-Ortiz with a copy of his appellate brief and Mr. Varela-Ortiz filed a

pro se brief raising one additional argument.

      Mr. Varela-Ortiz challenges both aspects of his sentence—the 46-month

sentence for illegal re-entry and the 6-month concurrent sentence for violation of

supervised release—on the basis of the Supreme Court’s recent decision in United

States v. Booker, 125 S.C. 738 (2005). The government has not moved to enforce

his waiver of appellate rights, and we therefore proceed to the merits. See United

States v. Clark, 415 F.3d 1234, ___ n.1 (10th Cir. 2005).

                                    Discussion

      There are two types of Booker error: constitutional Booker error and non-

constitutional Booker error. See United States v. Gonzalez-Huerta, 403 F.3d 727,

731 (10th Cir. 2005). A court commits constitutional Booker error when it

mandatorily increases a sentence on the basis of judge-found facts other than the

fact of a prior conviction. Id. A court commits non-constitutional Booker error


                                         -3-
when it applies the Guidelines in a mandatory, rather than discretionary, fashion.

Id. at 731-32.

         Mr. Varela-Ortiz did not raise the Booker argument in district court, so we

review his sentence for plain error. Id. at 732. “Plain error occurs when there is

(1) error, (2) that is plain, which (3) affects substantial rights, and which (4)

seriously affects the fairness, integrity, or public reputation of judicial

proceedings.” Id.

         Mr. Varela-Ortiz’s first argument is that the district court committed non-

constitutional Booker error by applying the Guidelines mandatorily when it

sentenced him to 6 months in prison for violation of his supervised release.

However, sentences for violating supervised release are imposed pursuant to

Chapter 7 of the Guidelines, and Chapter 7 was already considered advisory prior

to Booker. See United States v. Lee, 957 F.2d 770 (10th Cir. 1992). Accordingly,

the sentence imposed by the district court involved no non-constitutional Booker

error.

         Mr. Varela-Ortiz also argues that the district court committed non-

constitutional Booker error by imposing his 46-month sentence pursuant to then-

mandatory Guidelines. At the sentencing hearing, the district court adopted the

PER’s factual findings and Guidelines applications, which yielded a

recommended Guidelines range of 46 to 57 months. The district court sentenced

                                           -4-
Mr. Varela-Ortiz at the bottom of that range. Our cases establish that this is an

error that is plain. See Gonzalez-Huerta, 403 F.3d at 732. However, in order to

satisfy the fourth prong of plain error analysis—that the error seriously affect the

fairness, integrity, or public reputation of judicial proceedings—Mr. Varela-Ortiz

must also demonstrate that the error was “particularly egregious.” Id. at 736. Mr.

Varela-Ortiz points to nothing in the record that would satisfy that standard. The

circumstances of this case are “run of the mill.” United States v. Trujillo-

Tauruses, 405 F.3d 814, 820 (10th Cir. 2005). Mr. Varela-Ortiz pled guilty and

had nothing remarkable in his criminal history, and the district court

straightforwardly applied the Guidelines and sentenced him at the bottom of the

recommended Guidelines range. His sentence is therefore typical of the range

imposed upon similarly situated defendants who have committed similar crimes.

Nothing in this non-constitutional Booker error impugns the fairness, integrity, or

public reputation of judicial proceedings, and relief on plain error review is

therefore inappropriate.

      Finding no non-frivolous arguments on appeal, we grant counsel’s motion

to withdraw and dismiss the appeal. The judgment of the United States District




                                         -5-
Court for the District of New Mexico is AFFIRMED.



                                          Entered for the Court,



                                          Michael W. McConnell,
                                          Circuit Judge




                                    -6-